            Case 1:21-cr-00093-VM Document 12 Filed 06/02/21 Page 1 of 1
                                            U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza            6/3/2021
                                                      New York, New York 10007

                                                       June 2, 2021

By ECF and Email

The Honorable Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

   Re:      United States v. Angel Villafane, 16 CR 272 / 21 CR 93 (VM)

Dear Judge Marrero,

         On behalf of the parties, the Government writes to request respectfully a further thirty-day
adjournment of the conference currently scheduled in the above-captioned cases for Friday, June 4,
2021 to a date and time that is convenient for the Court during the week of Tuesday, July 6, 2021
or thereafter. The parties remain in active dialogue concerning these proceedings and continue to
exchange and review discovery, which includes a substantial set of video recordings from
numerous surveillance cameras, and believe that the additional time will facilitate our ongoing
discussion of whether a disposition of the pending specifications and the pending indictment is
possible prior to a hearing and a trial. With the consent of the defendant, the Government also
respectfully requests that the Court exclude time under the Speedy Trial Act pursuant to 18 U.S.C.
§ 3161(h)(7) from June 4, 2021 through the date of any granted adjournment on the basis that the
interests of the public and the defendant in a speedy trial are outweighed here by the interests of
the defendant in having the further opportunity to review meaningfully with counsel the discovery
in this case and in light of that discovery consider the possibility of a global disposition.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney

                                          By:
                                                Thomas John Wright
                                                Assistant United States Attorney
                                                (212) 637-2295
Enclosure
                                   The request is granted. The status conference
cc: Erin Weinrauch (Supervisory scheduled for 6/4/21 is hereby adjourned until 7/9/21
    Urshala Herald (United State at 2:30 p.m. Upon motion of the Government and
    Louis Fasulo (Counsel to De consent of defense counsel, time is excluded under
                                   the Speedy Trial Act until 7/9/21.



                                    6/3/2021
